TRANSFER ORDER
This litigation presently consists of two actions, one action each in the Eastern District of California and the District of Delaware. Before the Panel is a motion by Diamond Lands Corp., a defendant in the California action and a plaintiff in the Delaware action, and Dillard Lumber Co., the other Delaware plaintiff, to transfer the Delaware action, pursuant to 28 U.S.C. § 1407, to the Eastern District of California for coordinated or consolidated pretrial proceedings with the action pending there. Diamond International Corp., a defendant in both actions, and DIA Holdings Overseas B.V., a defendant in only the Delaware action, oppose the motion.
On the basis of the papers filed and the hearing held, the Panel finds that the actions in this litigation involve common questions of fact and that centralization under Section 1407 in the Eastern District of California will best serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. Both actions share questions of fact involving the issue of who is responsible for the cleanup of hazardous waste at the Diamond Match plant, a wood products plant in Chico, California. Centralization under Section 1407 is thus desirable in order to eliminate duplicative discovery, prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the Eastern District of California is the appropriate transferee forum for this docket. We note that the Diamond Match plant is located in California and several parties and witnesses are likely to be found there.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the above-captioned action pending in the District of Delaware be, and the same hereby is, transferred to the Eastern District of California and, with the consent of that court, assigned to the Honorable David F. Levi for coordinated or consolidated pretrial proceedings with the action pending there.